Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action.  Claims 1-4, 6-10, 12-16, 18-22, and 24 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/22 has been entered.

Response to Amendments
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments with respect to newly added amendments have been fully considered but are non-persuasive in view of Fiennes.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 15-18, and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barnett (2015/0350338) in view of Paul (2019/0286215) in view of Fiennes (2018/0206191). 

Regarding Claim 1, Barnett discloses: 
A method (Figure 9, 0046-0048), comprising 							obtaining a plurality of key performance indicators indicating usage by a user of a software product by a user of an organization; (Examiner notes the “suite of applications” (below) is interpreted as the product (ex. Microsoft Office)  
0017- The timestamp can indicate a time of a user-interface activity per participating application and the counter value can represent a number of units of time since a user-interface activity of the application, e.g., counts of inactive intervals. (key performance indicators)
0019- Multiple applications 125, 135 can remain open as long as one application 125, 135 is active, e.g., for a suite of applications  (product) or multiple application sessions by the same user being used on the same device or multiple devices located near each other, as described below.  For example, a WORD document can remain open during an inactive period while the client device 110, 115 is working on the EXCEL application, and vice versa.  Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135.  When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open										
0014-applications are used…”for business including agents at contact centers, employees at banks, attorneys at law offices, accountants at accounting firms, etc.” (organizations)
determining, by at least one software-based agent using at least one processing device, a set of metrics for a predefined time window, the set of metrics comprising 
(ii) an amount of time that the software product was active on a display of the user; (0017, 0031-“ … an activity tracker 425 (software-based agent) implemented on a device of the client device 110 to track activities of applications stored or loaded on to the client device 110. Single-sign-in through different profiles supports thick client applications 112, 117 and the single logout mechanism can work with the activity tracker 425 notifying the thick application 112, 117 to end its session. The activity tracker 425 can be utilized as an intelligent agent of the central activity manager 420. The activity tracker 425 can monitor and determine application (in-)activity information on the client devices they are deployed on, e.g., not limited to applications within the monitored session….If the threshold of no user-interface activity is reached…a message is sent to the activity manager 420, which can makes decisions based on information received from the activity trackers 425, e.g., including closing, logging out or locking out applications.
0017- the counter value representing the number of units since a user-interface activity (a time the software product is active on the display);  
…the counter value can represent a number of units of time since a user-interface activity of the application, e.g., counts of inactive intervals.’
0019 - a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked…)
and (iii) an amount of interactions by the user with a user interface in the predefined time window; (0019 –When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity (interpreted as “zero” interactions) for the WORD application has exceeded a determined amount)
applying, by the at least one software-based agent using the at least one processing device, a reinforcement-based process comprising:  (0015- Other reasons to close or lock the applications 125, 135 and/or logout a client 110, 115 after a period of no user-interface activity include resource management e.g., limiting of number of users, application license management, maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices, etc. (reinforcing resource management))  
evaluating a plurality of possible login states of the 15software product  based at least in part on the set of metrics for the predefined time window, wherein the evaluating comprises observing the plurality of possible login states, including a current state comprising a current login state of the software product,  [0014] …the applications 125, 135 can be locked, closed, and/or logged out, etc. after a period of user-interface inactivity with the applications 125, 135, e.g., to prevent unauthorized access to the information displayed by the applications 125, 135.  The lack of interaction with the application 125, 135 can include a lack activities other than user-interface interactions with the application.  Additionally or alternatively, the applications 125, 135 can be locked then closed after a further time period of no user-interface interaction activity and then the client device 110, 115 logged out after a further time period of no user-interface interaction activity, etc., or any combination of stepwise closing, locking and logging out.   
and obtaining an expected utility score for changing from the current login state of the software product to a different login state of the software product based at least in part on a comparison of the plurality of key performance indicators to a corresponding set of predefined thresholds; wherein the set of predefined thresholds are defined for a plurality of users of the organization; and determining whether to change from the current 20login state of the software product to a different login state of the software product based on the expected utility score,   and triggering the change to the different login state based on a result of said determining. 
[0017] In one implementation a browser application, e.g., Internet Explorer, Chrome, Firefox, etc., of the client device 110, 115 can maintain a counter value or timestamp (200).  The timestamp can indicate a time of a user-interface activity per participating application and the counter value can represent a number of units of time since a user-interface activity of the application, e.g., counts of inactive intervals.” (value as the utility score);  
0019 - When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open. 
[0021] …If the time period of user-interface inactivity has been exceeded the application 125, 135 can be closed, locked and/or the client device 110, 115 logged out (240), etc. ) 
Confirmation No. 1095settint 	setting at least one of the set of predefined thresholds in the set of predefined thresholds for the user and one or more additional users of the organization (0020(bottom) – time period can be configurable by an administrator for any duration)   
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.
Barnett does not explicitly state the set of metrics include: (i) one or more of a mean and a median of one or more of the obtained key performance indicators…  applying;  a reinforcement learning process comprising: evaluating, using at least one neural network, a plurality of possible login states of the software product based at least in part on a set of metrics for a predefined time window…    					Paul, directed to prediction-based power management, discloses using a neural network to predict future idle durations based on past average idle durations in time intervals; comparing current idle durations to time-out values (thresholds) to determine whether to enter different login states (display, sleep, hibernate) (Abstract, 0057, Table 2, 0064-0065; 
(Abstract - A system and method configured with an electronic device to enable prediction-based power management by providing direct transition to a lower power state such that overall energy consumption is reduced…. a learning module configured to, using a neural network operatively coupled with the power management agent, conduct deep learning of idleness patterns of the electronic device, a prediction module configured to predict future idleness of the electronic device based on the deep learning of the idleness patterns, and a prediction-based lower power state transfer module configured to directly transition the electronic device to lower power state based on the predicted future idleness.
[0064] At step 506, the power management agent can continuously sense activity of the device 108 and discover if power manageable component of the device 108 is in active state or idle state, wherein if the power manageable component is in idle state…The neural network 330 can learn from idleness database to predict the current idleness duration I. Further, an optimal power manageable action can be chosen. At steps 516, 518, and 522 I can be compared with timeouts of each power management (PM) actions (T.sub.PM1, T.sub.PM2, . . . T.sub.PMn) and such that T.sub.PMx1 where T.sub.PMx1≤I≤T.sub.PMx2 can be selected. At steps 520, 524, and 526 power savings and power management actions can be performed.
[0065] ….After scanning all records in the idleness database 302, the average and standard deviation values of idleness for all intervals can be determined. Further, outliers which are beyond some specified levels, the average±2*standard deviation can be removed and the average can be recomputed with remaining values for each interval. To predict the expected idle time at any point of time, the corresponding interval can be found, and the computed average can be used.)
It would have been obvious to a person or ordinary skill in the art before the effective filing data of the claimed invention to modify Barnett’s tracked metrics to include Paul’s mean of a KPI (past average idleness), helping predict current idleness, “helping to create time-based performance schedules so that the systems and devices can be operated only at the required levels with minimal wasted output in order to ensure maximal saving of energy” (0061, 0070). 
It would have been obvious to apply Paul’s reinforcement learning using a neural network to Barnett’s evaluating of possible login states, helping to predict future idleness using deep learning of historical patterns, helping to create time-based performance schedules so that the systems and devices can be operated only at the required levels with minimal wasted output in order to ensure maximal saving of energy (0061, 0070). 
Barnett does not explicitly state:  adjusting at least one of the predefined thresholds in the set of predefined thresholds for the user and one or more additional users of the plurality of users of the organization based at least in part on feedback, from the user, received in response to the change.
Examiner notes -Under BRI, “for the user and one or more additional users…” either modifies “adjusting at least one of the predefined thresholds,” or describes “the set of predefined thresholds”’; Examiner interprets “for the user and one or more additional users…” to mean both users thresholds are adjusted to advance prosecution.    
Fiennes (0050-0052) directed to devices receiving pushed data, discloses device timeout values vary depending on the “identity of the network…level of service…the date and time of day…network traffic conditions”; (0050) a device in a sleep state sends a “keep-alive packet” (interpreted as feedback from the user of the device) to cellular network equipment to create network traffic and keep the data connection alive, utilizing network resources and affecting current network conditions (0051); any second network device (ex 0051(bottom)) would have its timeout modified based on the first device (adjusting a threshold of an additional user…);  the first device’s feedback also updates its own timeout value from a first to second iteration of sending a “keep-alive data packet” (0052- “updating timeout value with correct “full” interval for use during subsequent iterations)) (adjusting a threshold of the user…)).  It would have been obvious to modify Barnett’s in view of Paul’s reinforcement learning to include Fiennes’ threshold adjustments based on user feedback (keep-alive packets), varying user timeout values based on…current network conditions (0050), ”ensuring that the data connection between devices 12 and network 14 remains active to support the receipt of push data without requiring that applications processor 30 be periodically powered up, thereby conserving power (0053). 	 

Regarding Claim 2, Barnett discloses: The method of claim 1: wherein the plurality of key performance indicators indicating usage by the user of the software product comprise utilization indicators for one or more of 25processing resources, memory resources, network resources and input/output activity. (0017, 0019, 0021 – no “user interface” activity:  0015 -  Other reasons to close or lock the applications 125, 135 and/or logout a client 110, 115 after a period of no user-interface activity include resource management e.g., limiting of number of users, application license management, maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices, etc.)

Regarding Claim 3, Barnett discloses: The method of claim 1 wherein the plurality of possible login states of the software product comprises a logged-in state, a logged-out state, and a state in which a potentially inactive user is prompted before logging out the potentially inactive user.  [0014] …the applications 125, 135 can be locked, closed, and/or logged out, etc. after a period of user-interface inactivity with the applications 125, 135, e.g., to prevent unauthorized access to the information displayed by the applications 125, 135.  The lack of interaction with the application 125, 135 can include a lack activities other than user-interface interactions with the application.  Additionally or alternatively, the applications 125, 135 can be locked then closed after a further time period of no user-interface interaction activity (state of being prompted) and then the client device 110, 115 logged out after a further time period of no user-interface interaction activity, etc., or any combination of stepwise closing, locking and logging out.   

Regarding Claim 4, Barnett discloses: The method of claim 1: wherein the expected utility score further comprises a positive reward if the user does not reconnect to the software product after the user is logged out from the software product based on the determining whether to change from the current login state of the software product and a negative reward if the user reconnects to the software product within a 5predefined time interval after the user was logged out from the software product based on the determining whether to change from the current login state of the software product.  
(the “reward” is not integrated with the agent’s reinforcement learning;  
after the counter exceeds the time length,  
0015 - positive reward-opens up resources if user does not reconnect; negative reward-using more resources used if user reconnects; 
0015 -  Other reasons to close or lock the applications 125, 135 and/or logout a client 110, 115 after a period of no user-interface activity include resource management e.g., limiting of number of users, application license management, maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices, etc.)

Regarding Claim 6, Barnett discloses The method of claim 5, wherein the evaluating further comprises determining if a given session of the software product is active based on a comparison of the plurality of key performance indicators for the predefined time window to the corresponding predefined threshold. (0019 - When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount; 0023 -A maximum allowed period of no user-interface activity for the applications 120, 130 executing on the device is compared to a timeout value, and the applications 120, 130 are closed or the user logged out or locked out when the no user-interface activity value exceeds the timeout value.)

Regarding Claim 24, Barnett discloses The method of claim 1, wherein the user of the organization is assigned at least a first license of the software product, and wherein at least one of the one or more additional users of the organization is assigned at least a second license of the software product.  (Figure 1, 0012-0015 – employees at same business using the same applications on respective devices (interpreted as separate licenses)) 

Claims 9, 10, and 12 stand rejected based on the same citations and rationale as applied to Claim 1, 4, and 6, respectively.

Claims 15, 16, and 18 stand rejected based on the same citations and rationale as applied to Claim 1, 4, and 6 respectively.

Claims 22-23 stand rejected based on the same citations and rationale as applied to Claim 2-3, respectively.

Claim 7, 13, and 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barnett (2015/0350338) in view of Paul in view of Fiennes in view of Pieczul (2015/0081876) 

Regarding Caim 7, Barnett in view of Ederback in view of Kaethler discloses:15Regarding claim 7,  The method of claim 1, but does not teach: However, Pievzul teaches: further comprising the step of obtaining feedback from the user indicating whether a given change from the current login state of the software product to the different login state of the software product was a correct action.  (0004 - and many servers will automatically log out a client that has remained idle for too long.  This sort of behavior is generally expected and tolerated by end users) It would have been obvious to a person or ordinary skill in the art before the effective filing data of the claimed invention to modify Barnett’s in view of Paul in view of Fiennes feedback to include Pieczul’s toleration feedback, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable   

Claim 13 and 19 stands rejected based on the same citations and rationale as applied to Claim 7.

Claim 8, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barnett (2015/0350338) in view of Paul in view of Fiennes in view of Applicant’s Spec - 

Regarding Claim 8, Barnett discloses: The method of claim 1, but does not explicitly state: further comprising the step of selecting between a permanent user 20license and a floating user license for the user based on the evaluating.  (See Applicant’s Spec – Background -Many software products, such as the Matlab* computing environment and programming language, commercially available from The MathWorks, Inc., use a hybrid license model where you can buy a first type of license, often referred to as a permanent software license, for a single user at one price, or a second type of license for multiple users (but typically only a single user at one time), often referred to as a floating or a flexible software license, typically at a significantly higher cost.  It is often challenging for an organization to determine an appropriate number of licenses to acquire of each license type in order to maximize productivity with respect to the particular software product, while also minimizing costs. Determining the appropriate number of each license type is often based on the amount of time that each user spends using the software. If a particular user uses the software more than 20% of his or her work hours, for example, then a permanent software license may be best.  )    It would have been obvious to a person or ordinary skill in the art before the effective filing data of the claimed invention to incorporate Spec’s license selection based on a user’s software usage time, into Barnett’s in view of Paul in view of Fiennes evaluating, helping decrease costs (Background, Applicant’s Spec). 

Claim 14 and 20 stands rejected based on the same citations and rationale as applied to Claim 8.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barnett (2015/0350338) in view of Paul in view of Fiennes in view of Read (2005/0049973).

Regarding Claim 8, Barnett in view of Ederback in view of Kaethler discloses: The method of claim 4. Barnett does not explicitly state:  wherein at least one of the positive reward and the negative reward is weighted based at least in part on a demand for licenses of the software product from a floating license pool.
Reed, “Automated Management of Software License Usage by Monitoring and Disabling Inactive Software Products,” discloses license availability and use is configured differently in times of high production compared to times of low production (0002 … management of efficient and optimal usage of software licenses by software-enabled automatic monitoring of the status of use activity of selected licensed software or program(s) of one or more user(s), seat(s) or site(s) (which may include multiple seats), in order to determine whether the program or application is in use, disabling fallow (un-used or un-needed) software, and harvesting the licenses for redistribution to other users, seats or sites on a need basis in order to lower overall software costs by reducing the number of bulk or multi-user licenses required throughout an entire organization or enterprise.
0046…the license availability and/or use can be set in the configuration input features of the inventive program to respond to license utilization needs in prime time, for high-demand workloads or projects, as well as for expected periods of less activity and lower production needs 
Examiner notes “freed up” licenses would be more valuable (weighted) during higher production compared to during lower production
It would have been obvious to a person or ordinary skill in the art before the effective filing data of the claimed invention to modify Barnett’s Paul in view of Fiennes reward to include Read’s weight based on a demand for licenses, helping optimally manage licenses during times of high production (0002, 0046) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teh, 2007/0233943 -  “Dynamic Update Adaptive Idle Timer”  [0025] … The dynamic idle timer 112 compensates for "bad" page close decisions as well as "good" decisions to increase the number of subsequent "good" decisions. For instance, the dynamic idle timer 112 may employ a "scaling" technique that transitions through a scale of predetermined timeout values based on previous decisions made to close pages, whether the decisions are "good" or "bad"…”
Shah  2021/0390002 -  “Determination of Timeout Value of an Application Service in a Microservice Architecture” - Timeout values adjusted based on moving averages (0064-0067) 
Theocharous; 2008/0005381  “User-activity-based Dynamic Power Management And Policy Creation For Mobile Platforms” -  updating a user state model based on user activity data; “adjusting a time-out parameter of a selected policy to comply with a predicted user state (Abstract); 
Fell, 2010/0306392  “Creating Context-Sensitive Webpage Time-Out Intervals” 0035-  “time history data store 565 is updated….to record the occurrence for future reference. For example, if the user routinely runs out of time using this webpage, during future sessions, the web server may provide additional time for the user to complete use of the web page….” 
Sadacharam, US Patent 11249798  “ Personalized Timeout Control” – dynamically changing timeout parameter based on user behavior and criticality of the application  (Abstract) 
Jasso, US Patent 10051019 “System for Session Management” – Warning Screens (Figure 5a-B) – “Application session will expire in X seconds.  Click…to continue”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623